OPINION. Cockrill, C. J. The law governing the questions argued by the appellants is fully discussed in the- cases of Bridgford v. Adams, 45 Ark, 136, and Taylor v. Mississippi Mills, 47 Ark., The rulings of the court below are in accord with the doctrine of these eases. The-court specially found that the vendee, at the time of making the purchase, was solvent, and entertained no-design or intention of getting the goods on credit to avoid payment. This was a question of fact to be settled by a jury, or the court acting in that capacity, and having been settled against the appellants upon competent evidence, it precludes their right to rescind the sale, and the judgment must be affirmed.